UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended:December 31, 2009 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52849 AFH Holding III, Inc. (Exact name of registrant as specified in its charter) Delaware 26-1365024 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9595 Wilshire Blvd.
